Citation Nr: 1314030	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  10-34 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a gastrointestinal disability (originally claimed as colitis). 

2.  Entitlement to service connection for a gastrointestinal disability (originally claimed as colitis). 


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to October 1976.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  Jurisdiction of the appeal currently resides with the RO in Columbia, South Carolina.

In June 2011, the Veteran testified before the undersigned Veterans Law Judge at videoconference hearing conducted via the Columbia, South Carolina RO.  A copy of the hearing transcript is of record.

In February 2012, the Board remanded the new and material claim to the RO for additional development.  The requested development has been completed and the matter has returned to the Board for appellate consideration. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012); 38 U.S.C.A. § 7107(a)(2) (West 2002).

As will be discussed in further detail below, the Board herein reopens the previously denied claim for service connection claim for a gastrointestinal disability (originally claimed as colitis).  The claim for service connection for a gastrointestinal disability (originally claimed as colitis) on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO.




FINDINGS OF FACT

1.  By a final and unappealed November 2005 rating decision, the RO denied the Veteran's original claim for service connection for colitis.

2.  The additional evidence received since the November 2005 rating decision relates to an unestablished fact necessary to substantiate the underlying claim for service connection for colitis.


CONCLUSIONS OF LAW

1.  The November 2005 rating decision, wherein the RO denied service connection for colitis, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.202 (2012). 

2.  New and material evidence has been received to reopen the service connection claim for a gastrointestinal disability (originally claimed as colitis).  38 U.S.C.A. §§ 5103, 5013A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the VCAA. See 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  To the extent that there may be any deficiencies of notice or assistance regarding the issue of whether new and material evidence has been received to reopen the Veteran's service connection claim for gastrointestinal disorder, such deficiencies are moot as the Board is reopening and remanding the claim herein.  Further discussion of VA's duties to notify and assist will be included in a later decision should the claim be denied on the merits following remand.

II. Laws and Regulations

This appeal arises from a February 2009 rating decision, wherein the RO found that new and material evidence had been received in order to reopen the claim of entitlement to service connection for colitis.  Service connection for colitis was then denied on a merits based decision.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence. 38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  See 38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as existing evidence not previously submitted. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

The United States Court of Appeals for Veterans Claims (Court) has clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

III.  Legal Analysis

The Veteran seeks to reopen a previously denied claim for service connection for a gastrointestinal disability (originally claimed as colitis).  The Veteran contends that his current gastrointestinal disability, currently diagnosed as colitis, had its onset during military service.  He contends that he has continued to experience gastrointestinal symptomatology ever since service discharge in October 1976.  In the alternative, he also maintains that his ulcerative colitis is the result of having been exposed to hazardous chemicals, specifically tetrachloroethyelene during active military service.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in June 2009). 

By a November 2005 rating action, the RO denied service connection for colitis based on the absence of competent medical evidence demonstrating that it was etiologically related to military service.  The Veteran did not appeal, nor did he submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b).  The decision became final one year later (November 2006).

In August 2008, the RO received the Veteran's petition to reopen his previously denied claim for service connection for colitis. (See VA Form 21-4138, Statement in Support of Claim, received by the RO in August 2008).

By the appealed February 2009 rating action, the RO granted the Veteran's petition to reopen a claim of entitlement to service connection for a colitis and the de novo claim was denied on the merits.  The Veteran was informed of this rating action that same month.  Additional evidence was received and the RO readjudicated the matter in September 2009.  38 C.F.R. § 3.156(b).  Following receipt of a notice of disagreement, the Veteran was furnished a statement of the case in April 2010.  A timely substantive appeal was received.  

The Board finds that new and material evidence has been received and the claim for service connection for a gastrointestinal disability (originally claimed as colitis) is reopened. 

Evidence received since the RO's final November 2005 rating action includes, but is not limited to, a December 2009 report, prepared by L. B., M. D., received by the RO in December 2012. The above-cited private treatment report is new because it was received after the final November 2005 rating action.  It is also material.  It is material because it relates to an unestablished fact that was not previously of record at the time of the final November 2005 rating action, namely that the Veteran's history of rectal bleeding noted in [his service treatment records] in "January 22-73," could have been the initial presentation of his ulcerative colitis.  Id.  This evidence creates a reasonable possibility of substantiating the claim because it provides a nexus between the Veteran's colitis and his period of military service.   Shade, supra.  Accordingly, the claim for service connection for a gastrointestinal disability (originally claimed as colitis), is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a gastrointestinal disability (originally claimed as colitis), is reopened; to that extent, the appeal is granted. 


REMAND

The Board finds that additional evidentiary development is necessary prior to further appellate review of the claim of entitlement to service connection for a gastrointestinal disability (originally claimed as colitis), specifically to obtain a VA examination to determine the etiology of the Veteran's currently diagnosed ulcerative colitis and its etiological relationship, if any, to the Veteran's period of military service. 

The Veteran contends that his current ulcerative colitis had its onset during service, and that he has continued to experience symptoms related thereto since discharge.  

The Veteran's service treatment records show that on he was seen in sick call for gastritis in mid-May 1957.  In December 1970, the Veteran complained of abdominal pain after he had slipped on ice one day previously.  The examining clinician entered an impression of probably muscle strain.  In mid-January 1973, the Veteran received treatment at the base dispensary after he noticed blood in his stool the previous evening.  An impression of rule out hemorrhoids was entered.  The Veteran underwent a rectal examination that included a sigmoidoscopy.  The results of the sigmoidoscopy were normal.  In March 1975, the Veteran presented to the base dispensary with complaints of having had diarrhea over the previous five (5) days that was associated with a lot of flatulence.  An assessment of stomach virus with diarrhea was entered.  Two days later, the Veteran returned to sick call with continued complaints of diarrhea and flatulence.  An assessment of gastroenteritis was entered.  In mid-June 1976, the Veteran was seen for complaints of dull and constant stomach pain for one (1) day that was exacerbated with maneuvers and unrelieved by soda.  The examiner entered an assessment of an upset stomach.  A June 1976 service discharge examination report reflects that the Veteran's genitourinary system was normal.  

There are post-service private and VA opinions that are supportive of and against the claim. For reasons outlined above, the Board finds each opinion to be of no probative value in evaluation of the claim.  In support of the claim, is a December 2009 report, prepared by L. B., M. D.  In pertinent part, Dr. L. B. opined that the Veteran's history of rectal bleeding noted in January 1973 could have been (italics added for emphasis) an initial presentation of his current ulcerative colitis. This opinion carries limited probative value, however, because it is couched in speculative terms.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (indicating that a doctor's opinion was too speculative when phrased in equivocal may or may not be related to service language); Winsett v. West, 11 Vet. App. 420, 424 (1998) (held that a doctor's opinion phrased in terms of "may or may not" or "could" be related to service is an insufficient basis for an award of service connection).  

A February 2013 VA examiner's opinion is against the claim.  After a review of the claims files, a recitation of the above-cited medical history and a physical evaluation of the Veteran, the VA examiner entered a diagnosis of ulcerative colitis.  The VA examiner opined that because the Veteran had a single episode of blood in his stool in 1973 with a normal sigmoidoscopy at that time and no further diagnosis of ulcerative colitis until the calendar year 2000, it was less likely than not that it had its onset during service or that it was incurred in active duty.  The VA examiner's opinion also carries diminished probative weight because it is based on an inaccurate factual premise, namely that the Veteran's service treatment reports only contain one (italics added for emphasis) reference of gastrointestinal symptoms (e.g., blood in the stool in 1973).  On the contrary, and as noted above, the Veteran was seen for gastritis (May 1957); stomach virus and diarrhea (March 1975); gastroenteritis (March 1975); and an upset stomach (June 1976).  

In light of the foregoing, the Board finds that a remand for another medical examination with opinion is necessary prior to further appellate review of the claim for service connection for a gastrointestinal disability.  

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his gastrointestinal disability, currently diagnosed as ulcerative colitis, since February 2013.  He should also be asked to identify any healthcare provider that treated him for any gastrointestinal disorder since his service discharge.
   
All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(c)(2),(e). 
   
2.  After directives have been accomplished and any additional evidence has been obtained and associated with the claims files, schedule the Veteran for an examination with an appropriate specialist to determine whether the Veteran's ulcerative colitis had its onset during active military service or is related to any incident of service and to determine whether the gastrointestinal symptoms displayed since service separation show chronicity and continuity of a service-incurred condition. 
   
The examiner should note in his or her examination report that the claims files have been reviewed. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report. 
The examiner is advised that the Veteran has maintained that he has had gastrointestinal problems since service discharge and that they are a result of having been exposed to hazardous chemicals, such as tetrachloroethylene therein.
   
In light of the foregoing, the examiner is asked to express an opinion as to the following questions: 
   
(a) Is at least as likely as not (i.e., 50 percent greater possibility) that a gastrointestinal disability(ies), such as ulcerative colitis, had its (their) onset during the Veteran's active military service.  Specific consideration should be given to the in-service clinical findings:  (i) assessment of gastritis in May 1957; (ii) complaints of abdominal pain with an assessment of probable muscle strain in December 1970; (iii) treatment for blood in the stool with normal sigmoidoscopy in mid-January 1973; (iii) assessments of stomach virus with diarrhea and gastroenteritis in March 1975; and, (iv) assessment of an upset stomach in June 1976.  

(b) Is at least as likely as not (i.e., 50 percent greater possibility) that a gastrointestinal disability(ies), such as ulcerative colitis, is (are) etiologically related to the Veteran's active service, to include exposure to hazardous chemicals such as tetrachloroethylene during active service?

(c) Is there evidence of a gastrointestinal disability, within one year after the Veteran's discharge from active service in October 1976?  A diagnosis of the disability must be provided.  In responding to this question, the examiner must report as to whether gastrointestinal symptoms shown during or within one year of service, or shortly thereafter may be identified as a manifestation of any later-diagnosed ulcerative colitis.  

If the examiner cannot provide an opinion without resort to speculation, he or she must discuss why such is the case and whether there is additional evidence that would aid in providing such opinion. 
   
The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports must be considered in formulating any opinions. 
   
3.  The RO must ensure that the examination report complies with this remand and the questions presented in the examination request.  If any examination report is found to be insufficient, it should be returned to the examiner for necessary corrective action, as appropriate. 

4.  After completing the requested actions, the claim for service connection for a gastrointestinal disability (originally claimed as colitis) on appeal should be readjudicated in light of all pertinent evidence and legal authority.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims folders are returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


